 

EXHIBIT 10.2

 

EXCHANGE AGREEMENT

 

BY AND AMONG

 

GLOBALSTAR, INC.

 

AND

 

THE NOTEHOLDERS SIGNATORY HERETO

 

Dated as of May 20, 2013

 

 

 

 



EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of May
20, 2013, by and among Globalstar, Inc., a Delaware corporation (the “Company”),
and the Noteholders signatory hereto (individually or in their capacity as
investment managers, the “Noteholders” and each a “Noteholder”).

 

WHEREAS, the Noteholders are beneficial owners of the Company’s 5.75%
Convertible Senior Notes due 2028 (the “Notes”), in an aggregate principal
amount of $65,554,000 (the “Exchanged Notes”);

 

WHEREAS, each of the Noteholders has exercised its rights to require the Company
to purchase the Exchanged Notes owned by it on April 1, 2013, pursuant to
Section 8.02 of the First Supplemental Indenture (the “Supplemental Indenture”),
dated as of April 15, 2008, between the Company and U.S. Bank National
Association, as Trustee (the “Trustee”), to the Indenture, dated as of April 15,
2008 (the “Base Indenture” and, together with the Supplemental Indenture, the
“Indenture”), between the Company and the Trustee.

 

WHEREAS, pursuant to Section 8.02 of the Indenture, the Company was required to
purchase the Exchanged Notes on April 1, 2013 (the “Mandatory Redemption”), at a
purchase price equal to 100% of the principal amount of the Exchanged Notes plus
any accrued and unpaid interest to, but excluding, the purchase date, and, as of
the date hereof, the Company has not purchased any of the Exchanged Notes;

 

WHEREAS, the Company has failed to make the Mandatory Redemption (the “Purchase
Default”);

 

WHEREAS, the Company has failed to make the payment of regularly scheduled
interest on the Notes that was due on April 1, 2013 (the “Payment Default,” and,
together with the Purchase Default, the “Specified Defaults”);

 

WHEREAS, certain of the Noteholders and the Company have entered into a
Forbearance Agreement, dated as of April 1, 2013 (as amended, the “Forbearance
Agreement”), in respect of the Specified Defaults; and

 

WHEREAS, in lieu of the Mandatory Redemption, the Company and each of the
Noteholders have agreed to exchange the Exchanged Notes for the New Common
Stock, the Cash Consideration, the New Convertible Notes and the Guarantees
(each as defined below) (the “Exchange”).

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

 

2

 

 

ARTICLE I

EXCHANGE

 

Section 1.1     Exchange. Under the terms and subject to conditions hereof and
in reliance upon the representations, warranties and agreements contained
herein, at the Closing (as defined below), each Noteholder shall exchange all of
its Exchanged Notes for the following consideration:

 

(a)     The number of shares of the Company’s Common Stock, par value $0.0001
per share (the “Common Stock” and not, for the avoidance of doubt, any Nonvoting
Common Stock (as defined in the Company’s Amended and Restated Certificate of
Incorporation)), equal to the quotient of (1) 14.8% of the aggregate outstanding
principal amount of Exchanged Notes beneficially owned and exchanged by such
Noteholder divided by (2) the lesser of (X) the average of the Volume Weighted
Average Prices (as defined in the Indenture) over the 30 consecutive calendar
days immediately preceding the Closing Date (as defined below) and (Y) $0.32
(collectively, the “New Common Stock,” and each Noteholder’s number of shares of
New Common Stock to be received at the Closing being set forth on the Noteholder
Schedule (as defined below)). Any fractional shares issuable to a Noteholder
pursuant to this Section 1.1(a) shall be rounded up to the nearest full share;

 

(b)     A cash payment equal to (1) 20.6606% of the principal amount of
Exchanged Notes beneficially owned and exchanged by such Noteholder (without
regard to accrued and unpaid interest) (the “Principal Repayment”) plus (2)
accrued and unpaid interest on the Exchanged Notes through, but not including,
the Closing Date (together with the Principal Repayment, the “Cash
Consideration,” with each Noteholder’s Cash Consideration to be received at the
Closing being set forth on the Noteholder Schedule), it being understood that
(i) the interest on the Exchanged Notes due on April 1, 2013 shall be paid by
the Trustee as provided in the Indenture (to holders of record on March 15,
2013) and, on the morning of May 17, 2013, the Company deposited sufficient
funds for such payment with the Trustee on or prior to the Closing Date in
accordance with Section 4.5, and (ii) the Principal Repayment and interest on
the Exchanged Notes from April 1, 2013 through, but not including, the Closing
Date shall be paid directly by the Company to the Noteholder at Closing via wire
transfer of immediately available funds to an account designated by such
Noteholder on the Noteholder Schedule; and

 

(c)     New 8.0% Convertible Senior Notes due 2028 (the “New Convertible Notes”)
of the Company to be issued pursuant to the Fourth Supplemental Indenture to the
Base Indenture (the “New Indenture”), dated as of the Closing Date, in the form
attached as Exhibit A hereto, in an aggregate principal amount equal to the
principal amount of Exchanged Notes beneficially owned and exchanged by such
Noteholder (without regard to accrued and unpaid interest) less the Principal
Repayment to which such Noteholder is entitled pursuant to Section 1.1(b)(1),
plus the increase in New Convertible Notes pursuant to Section 4.4(a) (and with
each Noteholder’s aggregate principal amount of New Convertible Notes to be
received at the Closing being set forth on the Noteholder Schedule); provided
that, the New Convertible Notes shall be issued in the minimum denominations
specified in the New Indenture.

 

3

 

 

At the Closing, each Holder shall effect by book entry, in accordance with the
applicable procedures of the Depository Trust Company (“DTC”), the delivery to
the Trustee (or such other person as directed by the Company in writing) of the
Exchanged Notes held by such Noteholder as set forth on the Noteholder Schedule,
and such Exchanged Notes shall be cancelled upon the receipt by the Noteholder
of the consideration set forth in clauses (a) through (c) above.

 

Section 1.2      Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur simultaneously with execution and delivery
of this Agreement at the offices of Skadden, Arps, Slate, Meagher & Flom LLP,
Four Times Square, New York, New York 10036, or such other time, date or
location as agreed by the parties. The date on which the Closing occurs is
hereinafter referred to as the “Closing Date.”

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Noteholder, as of the Closing Date,
as follows:

 

Section 2.1      Authority Relative to this Agreement, the New Indenture and the
New Convertible Notes.

 

(a)     The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. The Company has the
requisite corporate power and authority to execute and deliver this Agreement,
the New Indenture, the New Convertible Notes and any other document executed in
connection therewith and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement, the New Indenture and the
New Convertible Notes and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly authorized by the Board of
Directors of the Company, and no other corporate or stockholder proceedings on
the part of the Company are necessary to authorize this Agreement, the New
Indenture, the New Convertible Notes or any other document executed in
connection therewith or for the Company to consummate the transactions
contemplated hereby and thereby.

 

(b)     This Agreement has been duly and validly executed and delivered by the
Company and, assuming the due authorization, execution and delivery by the other
parties hereto, constitutes the valid and binding obligation of the Company,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. On the Closing Date, the New Convertible Notes will have been
duly executed and delivered by the Company and when the New Convertible Notes
are authenticated in the manner provided for in the New Indenture and delivered
in the Exchange as provided in this Agreement, the New Convertible Notes will
constitute valid and binding obligations of the Company entitled to the benefits
provided by the New Indenture under which they are to be issued, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

4

 

 

(c)     On the Closing Date, the New Indenture will have been duly executed and
delivered by the Company and duly qualified under the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act”) and, assuming the due
authorization, execution and delivery by the other parties thereto, will
constitute the valid and binding obligation of the Company, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles. For
the avoidance of doubt, the representations and warranties of the Company
contained in this Section 2.1 are subject to the receipt of the Consents (as
defined below).

 

Section 2.2      Approvals. No consent, approval, authorization or order of, or
registration, qualification or filing with any court, regulatory authority,
governmental body (a “Governmental Entity”) or any other third party (each, a
“Approval”) is required to be made or obtained by the Company or any of its
subsidiaries for the execution, delivery or performance by the Company of this
Agreement, the New Indenture, the New Convertible Notes, the issuance of the New
Common Stock or any other document executed in connection therewith, or for the
execution, delivery or performance by the Company’s subsidiaries of any
documents which they are required to execute and deliver pursuant to the
Indenture, or for the consummation by the Company and its subsidiaries of the
transactions contemplated hereby or thereby, other than those that have been or
will be obtained prior to the Closing Date or for which the Consents are being
obtained, and except for filings required by the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any state securities laws and other
matters where the failure by the Company to make or obtain any Approval would
not be material to the business of the Company and its subsidiaries, taken as a
whole.

 

Section 2.3       Non-Contravention.

 

(a)     The issuance of the New Convertible Notes, the New Common Stock, the
performance by the Company and each of its subsidiaries (to the extent they are
parties thereto) of its obligations under this Agreement, the New Indenture, the
New Convertible Notes and each other document executed by it in connection
therewith, and the consummation by the Company and its subsidiaries of the
transactions contemplated hereby and thereby will not conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under (i) any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject (other than any default under, or violation of, the Indenture or the
Company’s existing senior credit facility in connection with the Specified
Defaults or that will be cured by the Company’s receipt of the Consents), (ii)
the provisions of the organizational documents of the Company or any of its
subsidiaries or (iii) any statute or any order, rule or regulation of any court
or governmental agency or body having jurisdiction over the Company or any of
its subsidiaries or any of their properties; except in the case of clauses (i)
or (iii) above, as would not be material to the business of the Company and its
subsidiaries, taken as a whole.

 

5

 

 

(b)     Neither of the Company nor any of its subsidiaries is (i) in violation
of the provisions of its organizational documents or (ii) in default under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject (other
than any default under, or violation of, the Indenture or the Company’s existing
senior credit facility in connection with the Specified Defaults or that will be
cured by the Company’s receipt of the Consents), except in the case of clause
(ii) above, as would not be material to the business of the Company and its
subsidiaries, taken as a whole, or as disclosed in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2013 or the Company’s Quarterly
Report on Form 10-Q for the quarter ended March 31, 2013.

 

Section 2.4      Capitalization; Issuance. The authorized capital stock of the
Company is 1,100,000,000 shares, of which 865,000,000 shares have been
designated as Common Stock, of which 357,216,625 shares were issued and
outstanding immediately prior to the Closing. All of the issued shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable. All of the issued shares of capital stock
of each material subsidiary of the Company have been duly and validly authorized
and issued, are fully paid and non-assessable and are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims. The shares of Common Stock issuable upon conversion of the New
Convertible Notes and the shares of New Common Stock issuable to each Noteholder
under this Agreement have been duly and validly authorized and reserved for
issuance and, when issued and delivered in accordance with the provisions of
this Agreement, the New Convertible Notes and the New Indenture, will be duly
and validly issued, fully paid and non-assessable. Each Noteholder shall receive
good, valid and marketable title to its respective (i) shares of New Common
Stock, (ii) shares of Common Stock issuable upon conversion of the New
Convertible Notes and (iii) New Convertible Notes, in each case free and clear
of all liens, encumbrances, equities, claims or preemptive or similar rights.

 

Section 2.5     Absence of Undisclosed Liabilities. Except as and to the extent
adequately accrued or reserved against in the balance sheet of the Company as of
March 31, 2013 (such balance sheet, together with all related notes and
schedules thereto, the “Balance Sheet”), the Company has no material liability
or obligation of any nature, whether accrued, absolute, contingent or otherwise,
known or unknown and whether or not required by U.S. GAAP to be reflected on a
balance sheet of the Company, except for (i) liabilities and obligations
incurred in the ordinary course of business consistent with past practice since
the date of the Balance Sheet that are not, individually or in the aggregate,
material to the Company, (ii) liabilities and obligations disclosed in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2012 or the
Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2013,
(iii) the obligations with respect to the New Convertible Notes and (iv)
obligations arising under the Equity Commitment, Restructuring Support and
Consent Agreement, in each case as in effect simultaneously with the execution
and delivery of this Agreement, among the Company, certain of its subsidiaries
and the other parties to the Company’s senior credit facility.

 

6

 

 

Section 2.6     Securities Laws. Assuming the accuracy of the representations
and warranties of the Noteholders contained herein, the Exchange is being
consummated pursuant to Section 3(a)(9) and Rule 149 of the Securities Act of
1933, as amended (the “Securities Act”). The Company has not engaged in any
general solicitation or engaged or agreed to compensate any broker or agent to
solicit any exchanges of securities contemplated by this Agreement. None of the
Company, its subsidiaries, any of their affiliates, and any person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the New Common Stock, the New Convertible
Notes or guarantees of the New Convertible Notes (the “Guarantees”) under the
Securities Act or cause the Exchange to be integrated with prior offerings by
the Company for purposes of Securities Act or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated. None of the Company, its
subsidiaries, their affiliates and any person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of any of the New Common Stock, the Guarantees or the New
Convertible Notes under the Securities Act or cause the Exchange to be
integrated with other offerings of securities by the Company. The Company has
taken all necessary action to comply in all material respects with the
requirements of the Trust Indenture Act. The Company is current in its filings
of all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the Exchange
Act and such filings are in material compliance with the Exchange Act. Assuming
the accuracy of the representations and warranties of the Noteholders contained
herein, upon issuance, the New Convertible Notes, the New Common Stock and the
shares of Common Stock issuable upon conversion of the New Convertible Notes
will be eligible for immediate sale by the Noteholders or their transferees
without registration or restriction under the Securities Act and without any
restrictive legend.

 

Section 2.7      Tender Offer Rules. The Exchange does not constitute a tender
offer, and is not subject to Section 14D, 14E or Rule 13e-4 of the Exchange Act.

 

Section 2.8      SEC Filings; Disclosure. None of the documents the Company has
furnished to or filed with the SEC since January 1, 2013 (the “SEC Filings”)
contained or contains any untrue statement of a material fact or omitted or
omits to state a material fact required to be stated therein or necessary in
order to make the statements therein not misleading. The consolidated financial
statements of the Company and its subsidiaries included in the SEC Filings have
been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent permitted by Rule 10-01
of Regulation S-X promulgated by the SEC) and fairly present in all material
respects the financial position of the Company and its subsidiaries as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to the absence of complete
footnotes as permitted by Regulation S-X and to normal year end audit
adjustments, none of which are material).

 

Section 2.9      No Affiliates. To the Company’s knowledge, none of the
Noteholders are affiliates of the Company (as defined in Rule 12b-2 promulgated
under the Exchange Act).

 

7

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE NOTEHOLDERS

 

Each Noteholder represents and warrants to the Company, severally, and not
jointly, as of the Closing Date, as follows (which representations and
warranties shall terminate as of the Closing Date):

 

Section 3.1      Existence; Authorization. The Noteholder is duly organized and
validly existing under the laws of its jurisdiction of organization. The
execution, delivery and performance by the Noteholder of this Agreement and the
consummation of the transactions contemplated hereby are within the Noteholder’s
powers and have been duly authorized by all necessary action on the part of the
Noteholder. This Agreement has been duly executed by the Noteholder and
constitutes a valid and binding agreement of the Noteholder.

 

Section 3.2      Non-Contravention; Approvals. The execution, delivery and
performance by the Noteholder of this Agreement and the consummation of the
transactions contemplated hereby do not and will not (i) violate the
organizational documents of the Noteholder or any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Noteholder or any of its properties or (ii) require any consent or other
action by any person under, constitute a default under, or give rise to any
right of termination, cancellation or acceleration of any right or obligation of
the Noteholder under any provision of any agreement or other instrument binding
upon the Noteholder. The execution, delivery and performance by the Noteholder
of this Agreement do not require any Approval.

 

Section 3.3      Ownership of Exchanged Notes. The Noteholder is the beneficial
owner of, or investment manager for, the principal amount of Exchanged Notes set
forth on the Noteholder Schedule opposite such Noteholder’s name and, at the
Closing, will deliver or cause to be delivered the Exchanged Notes for exchange
in accordance with this Agreement free and clear of all liens, encumbrances,
equities or claims.

 

Section 3.4       Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by and
on behalf of the Noteholder or any of its affiliates.

 

Section 3.5      Securities Laws. The Noteholder is participating in the
Exchange and acquiring the New Convertible Notes and the New Common Stock as
principal, for its own account for investment purposes only and without a view
towards distribution thereof except in compliance with the Securities Act. The
Noteholder approached the Company and initiated negotiations with the Company
regarding the Exchange and has had such opportunity as it has deemed adequate to
obtain from representatives of the Company such information as is necessary to
permit it to evaluate the merits and risks of the transactions contemplated by
this Agreement. The Noteholder has sufficient experience in business, financial
and investment matters to be able to evaluate such risks and to make an informed
investment decision with respect to the Exchange. The Noteholder acknowledges
that the Exchange is intended to be exempt from registration pursuant to Section
3(a)(9) of the Securities Act.

 

8

 

 

Section 3.6      No Affiliates. To its knowledge, the Noteholder is not an
affiliate of the Company (as defined in Rule 12b-2 promulgated under the
Exchange Act).

 

ARTICLE IV

ADDITIONAL AGREEMENTS

 

Section 4.1       Commercially Reasonable Efforts; Further Assurances. The
parties shall each cooperate with each other and use (and shall cause their
respective subsidiaries and controlled affiliates to use) their respective
commercially reasonable efforts to promptly take or cause to be taken all
necessary actions, and do or cause to be done all things, necessary, proper or
advisable under this Agreement and applicable laws to consummate and make
effective all the transactions contemplated by this Agreement as soon as
practicable on and after the date of this Agreement. The failure of any party to
perform the actions contemplated by this Agreement shall not impair the rights
and obligations of any party under this Agreement, and notwithstanding any such
failure, except as specifically set forth in this Agreement, the parties shall
endeavor in good faith to consummate the Exchange upon the terms set forth
herein.

 

Section 4.2      Public Announcement. Immediately after the Closing is completed
(the “Closing Time”), the Company shall file a Current Report on Form 8-K with
the SEC and/or issue a press release announcing this Agreement and the
transactions contemplated hereby and disclosing all material information
regarding the Exchange, which Form 8-K and/or press release has been agreed upon
by the Company and the Noteholders prior to the execution of this Agreement.
From and after the Closing Time, the Company covenants and agrees that it will
have made public all material non-public information regarding this Agreement
and the transactions contemplated herein or otherwise disclosed to any
Noteholder. Notwithstanding the foregoing, the Company shall not, from and after
the date of this Agreement, directly or indirectly disclose, communicate,
publish or reveal to any third party the identity of any Noteholder or its
participation hereunder or such Noteholder’s ownership of Notes, New Common
Stock or New Convertible Notes or the amount thereof, in each case without the
prior written consent of such Noteholder, except, solely with respect to the
identity of any Noteholder and its participation hereunder, as required by
applicable law, including pursuant to the Company’s reporting obligations under
the Exchange Act. For the avoidance of doubt, the Closing Date shall be the
Termination Date under the Confidentiality Agreement between the Company and
each Noteholder (the “Confidentiality Agreement”), and beginning on the Closing
Date or date of termination, paragraphs 7(b) through (e) of the Confidentiality
Agreement shall apply in accordance with their terms.

 

Section 4.3      Delivery of the New Convertible Notes. On or prior to the
Closing Date, the Company shall deliver to the Trustee a signed Global Security
(as defined in the Indenture), its executed signature page to the New Indenture
and any other documents reasonably required by the Trustee for the issuance of
the New Convertible Notes, and shall instruct the Trustee to execute the Global
Security and the New Indenture and to take such action as may be required to
distribute the New Convertible Notes to each Noteholder or its DTC participant
through the facilities of DTC in accordance with this Agreement.

 

9

 

 

Section 4.4      Additional Consideration. In lieu of granting a lien on the
collateral securing the Company’s existing senior credit facility to secure the
New Convertible Notes, the Company agrees that:

 

(a)     the aggregate principal amount of New Convertible Notes issuable to each
Noteholder at the Closing pursuant to Section 1.1(c) shall be increased by 5.0%;
and

 

(b)     If, prior to April 1, 2018, in connection with a financing by the
Company in which Thermo Funding Company LLC, James Monroe III or one of their
respective affiliates (collectively, “Thermo”) participates (directly or
indirectly), any lien that is junior or pari passu to any lien securing the
Company’s existing senior credit facility is granted on any asset of the Company
or its subsidiaries (to the extent such asset is not specifically excluded from
the collateral securing the Company’s existing senior credit facility or any
replacement facility) to secure such financing (a “Debt Financing”), then each
Noteholder party hereto (regardless of whether such Noteholder beneficially owns
New Convertible Notes at such time) that is eligible under applicable securities
laws to be a purchaser in such Debt Financing and provides any documentation
reasonably requested by the Company or its agents to certify such eligibility
shall have the right to participate in such Debt Financing at the same price, on
the same terms and for the same consideration as Thermo, provided that the
aggregate amount of debt that may be purchased by the Noteholders shall not
exceed 50.0% of the amount purchased by Thermo in such Debt Financing and each
Noteholder may only participate in such Debt Financing based on its pro rata
beneficial ownership of the New Convertible Notes as of the Closing Date (as
compared to the total ownership of all Noteholder parties hereto). The Company
shall deliver written notice of any such Debt Financing to the Noteholders or
their representatives at least 15 calendar days prior to the relevant
incurrence, issuance or sale, which notice shall describe the anticipated terms
of the proposed transaction, provided that the description of such terms may be
limited to the information provided to all other potential purchasers in such
Debt Financing, and provided further, that if the Board of Directors of the
Company determines that it would be in the best interest of the Company to
consummate such Debt Financing prior to the expiration of the applicable notice
period (an “Accelerated Closing”), such Debt Financing may be consummated
immediately and the Company will thereafter allow eligible Noteholders to
promptly participate in the financing on the same price, on the same terms and
for the same consideration paid by Thermo and up to the same percentage of such
Debt Financing that such Noteholders would otherwise have been entitled to
purchase in the absence of an Accelerated Closing, which may be effected through
an additional issuance or sale of indebtedness by the Company to such holders or
a sale directly by Thermo of indebtedness purchased in such Debt Financing to
such Noteholders.

 

Section 4.5      Payment of Interest. On May 17, 2013, the Company deposited
funds with the Trustee sufficient to pay the interest on all of the Notes
(including the Exchanged Notes) which was due on April 1, 2013 (to holders of
record on March 15, 2013) pursuant to the Indenture. The Noteholders’
participation in the Exchange in no way limits the Noteholders’ entitlement to
such interest.

 

Section 4.6      Delivery of the New Common Stock. At the Closing, the Company
shall deliver to each of the Noteholders evidence from DTC that the New Common
Stock to which each Noteholder is entitled under this Agreement has been
transferred from the Company’s respective accounts at DTC to the accounts of
such Noteholder or its DTC participant in accordance with this Agreement.

 

10

 

 

Section 4.7      Noteholder Schedule. Prior to the Closing, the Noteholders and
the Company shall agree upon a schedule setting forth the aggregate principal
amount of Exchanged Notes beneficially owned by each Noteholder and the amounts
of New Common Stock, New Convertible Notes and Cash Consideration to be
delivered to each Noteholder at the Closing (the “Noteholder Schedule”).

 

Section 4.8       Fees and Expenses. The Company shall be responsible for
promptly paying DTC fees, fees of the Trustee and its counsel, and any other
fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby or associated with the issuance of the New
Convertible Notes (including associated with the Guarantees) and the New Common
Stock hereunder; provided that this Section 4.8 shall be subject in all respects
to Section 5(e) of the Forbearance Agreement and Section 6.13 hereof.

 

Section 4.9      Beneficial Ownership of the Exchanged Notes. Each Noteholder
shall deliver for exchange the Exchanged Notes held by such Noteholder free and
clear of all liens, encumbrances, equities or claims. No Noteholder shall sell,
transfer or dispose any Exchanged Notes unless the transferee of such Exchanged
Notes executes a joinder to this Agreement pursuant to which such transferee is
deemed a Noteholder under this Agreement.

 

Section 4.10    DTC Eligibility. The Company agrees that on or prior to the
Closing Date, the New Convertible Notes shall be eligible for issuance through
the facilities of DTC.

 

Section 4.11     Specified Defaults.

 

(a)      Immediately following the closing of the transactions consummated by
this Agreement, the Company shall cure (i) the Specified Defaults with respect
to the Noteholders and the Exchanged Notes such that no default, or Event of
Default, exists under the Supplemental Indenture with respect to the Noteholders
and the Exchanged Notes, it being agreed and acknowledged by the parties hereto
that the consummation of the transactions contemplated by, and the performance
by such parties of their obligations under, this Agreement (including the
payment of all accrued and unpaid interest on the Notes through the Closing
Date) shall result in the cure of such Specified Defaults, and (ii) the Payment
Default with respect to the Notes, it being agreed and acknowledged by the
parties hereto that the consummation of the transactions contemplated by, and
the performance by such parties of their obligations under, this Agreement
(including the funding of all accrued and unpaid interest on the Notes through
the Closing Date) shall result in the cure of such Payment Default.

 

(b)     Subject to the last sentence of Section 4.11(c), the Company shall on
the Closing Date, irrevocably deposit funds with the Trustee sufficient to pay
the aggregate principal amount of all of the Notes (other than the Exchanged
Notes) and interest on such Notes for the period from April 1, 2013 to, but
excluding, June 26, 2013 (which funds shall be held by the Trustee for payment
of any amounts due in accordance with Section 4.11(c)).

 

11

 

 

(c)     Within five (5) business days following the Closing, the Company shall
commence a redemption of the entire aggregate principal amount of the Notes then
outstanding (plus accrued and unpaid interest) pursuant to Section 4.01 of the
Supplemental Indenture. The Company shall complete such redemption within 30
days thereafter and, at such time, redeem all Notes delivered to the Trustee in
accordance with such redemption. Upon the redemption date, the trustee shall pay
the principal amount of and accrued interest then due on such Notes and then
cancel such Notes, at which time no Notes will be outstanding. Notwithstanding
the irrevocability of the funds deposited pursuant to Section 4.11(b), to the
extent the amount of the funds deposited exceeds the amount of funds required to
redeem the Notes pursuant to this Section 4.11(c), the Company may direct the
trustee to return such excess funds to the Company following the redemption
date.

 

Section 4.12    Authorized Shares.    The Company shall at all times cause an
adequate number of shares of Common Stock to be authorized and reserved for
issuance to provide for any shares of Common Stock then issuable upon conversion
of the New Convertible Notes or otherwise issuable pursuant to the New Indenture
or this Agreement.

 

Section 4.13     Securities Laws Matters. Assuming the accuracy of the
representations and warranties of the Noteholders contained herein, the Company
shall not take any actions that result in the shares of Common Stock issuable
upon conversion of the New Convertible Notes or otherwise issuable pursuant to
the New Indenture not being eligible for immediate sale by the Noteholders or
their transferees without registration or restriction under the Securities Act
and without any restrictive legend.

 

Section 4.14    Waiver. Notwithstanding anything to the contrary contained
herein (but without limiting Section 6.13), each Noteholder hereby releases and
discharges the Company and each of its affiliates from any and all claims,
demands, causes of action, damages and liabilities of any kind whatsoever which
such Noteholder ever had, now has or hereafter can, shall or may have, on the
basis of Rule 13e-4(f)(1)(ii), Rule 13e-4(f)(4), Rule 13e-4(f)(8)(ii), Rule
14d-10(a)(2) or Rule 14e-1(b) under the Exchange Act, in each case to the extent
directly or indirectly arising from, related to or in any manner connected with
the purchase of StarkSat Inc.’s $5 million aggregate principal amount of the
Company’s 5% Convertible Senior Unsecured Notes and the payment by the Company
of $1,250,000 in cash to StarkSat Inc., on the terms set forth in the agreement
attached as Exhibit B hereto and in any other documents entered into between
StarkSat Inc. and the purchaser of such Notes, and such Noteholder represents
and warrants that it has not filed, initiated or caused to be filed or
initiated, and agrees not to file, initiate or cause to be filed or initiated,
any claim, charge, suit, complaint, action or cause of action against Company or
any of its affiliates with respect to such released claims.

 

Section 4.15     Forbearance Agreement. The parties agree that, notwithstanding
anything to the contrary in the Forbearance Agreement, the Forbearance Period
(as defined in the Forbearance Agreement) expires immediately prior to, but
conditioned upon, the Closing.

 

12

 

 

ARTICLE V

CONDITIONS TO CLOSING

 

Section 5.1       Conditions to Closing of Each Party. The obligations of each
of the parties at the Closing are subject to the fulfillment or waiver by such
party of each of the following conditions at or prior to execution and delivery
of this Agreement:

 

(a)      Consent of Lenders. The Agent and the required lenders under the
Company’s existing senior credit facility shall have provided all consents
necessary for the parties to effect the Exchange (the “Consents”).

 

(b)     No Legal Restraint. No temporary restraining order, preliminary or
permanent injunction, cease and desist order or other legal restraint or
prohibition of any governmental entity preventing the consummation of the
transactions contemplated herein shall be in effect or pending; and

 

(c) Executed Agreement. Each of the parties shall have received an executed
counterpart of this Agreement from each of the other parties.

 

Section 5.2      Conditions to Closing of the Company. The obligations of the
Company at the Closing pursuant to this Agreement are subject to the fulfillment
or waiver of each of the following conditions at or prior to execution and
delivery of this Agreement:

 

(a)     Representations and Warranties. The representations and warranties of
the Noteholders contained herein shall be true and correct in all material
respects on the Closing Date as though made as of such date, except to the
extent expressly made as of an earlier date, in which case as of such date.

 

(b)     Performance. All agreements and conditions contained in this Agreement
to be performed or complied with by each Noteholder on or prior to the Closing
Date shall have been performed or complied with by each Noteholder in all
respects, including the delivery of its Exchanged Notes.

 

Section 5.3     Conditions to Closing of the Noteholders. The obligations of
each Noteholder to the Company at the Closing pursuant to this Agreement are
subject to the fulfillment or waiver of each of the following conditions at or
prior to execution and delivery of this Agreement:

 

(a)     Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct in all material respects
(except for the representations and warranties qualified by materiality, which
shall be true and correct in all respects) on the Closing Date as though made as
of such date, except to the extent expressly made as of an earlier date, in
which case as of such date.

 

(b)     Performance. All agreements and conditions contained in this Agreement
to be performed or complied with by the Company on or prior to the Closing Date
shall have been performed or complied with by the Company in all respects,
including the delivery to each Noteholder of its New Common Stock, Cash
Consideration and New Convertible Notes.

 

13

 

 

(c)     At the Closing, Thermo Funding Company LLC or one of its affiliates
shall have delivered payment to the Company for the purchase of shares of Common
Stock with an aggregate purchase price of no less than $25.0 million, at a price
per share equal to $0.32, and shall have provided reasonable evidence of the
same to the Noteholders.

 

(d)     Taft Stettinius & Hollister LLP, counsel for the Company, shall have
furnished to the Noteholders an opinion, dated the Closing Date, in
substantially the form attached as Exhibit C hereto.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.1       Reserved.

 

Section 6.2       Reserved.

 

Section 6.3       Survival. The representations and warranties contained in this
Agreement shall terminate on the date that is eighteen months following the
Closing Date. All covenants and agreements of the parties contained herein shall
survive the Closing indefinitely or for the period explicitly specified therein.

 

Section 6.4      Amendment and Waiver. Except as otherwise provided herein, this
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms. Any
agreement on the part of any party to any waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party.

 

Section 6.5       Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.

 

Section 6.6      Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement, together with the Confidentiality Agreement, the
Forbearance Agreement and the New Indenture, embody the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way.

 

Section 6.7      Successors and Assigns. Except as otherwise provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors by operation of law and permitted assigns of the parties hereto.
Neither this Agreement nor any of the rights or obligations of any party under
this Agreement shall be assigned, in whole or in part by any party without the
prior written consent of the other parties except in accordance with Section
4.9.

 

14

 

 

Section 6.8     Counterparts; Third Party Beneficiaries. This Agreement may be
executed in separate counterparts (which may be delivered in original form,
facsimile or “pdf” file thereof), each of which shall be an original and all of
which taken together shall constitute one and the same agreement. No provision
of this Agreement is intended to confer any rights, benefits, remedies,
obligations, or liabilities hereunder upon any Person other than the parties
hereto and their respective successors and assigns.

 

Section 6.9      Remedies.

 

(a)      Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that any of the covenants or agreements in this
Agreement are not performed in accordance with their terms, and it is therefore
agreed that, in addition to and without limiting any other remedy or right it
may have in law or in equity, the non-breaching party will have the right
(without the requirement of posting bond) to an injunction, temporary
restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically each and every
one of the terms and provisions hereof. Each party hereto agrees not to oppose
the granting of such relief in the event a court determines that such a breach
has occurred, and to waive any requirement for the securing or posting of any
bond in connection with such remedy.

 

(b)      All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.

 

Section 6.10    Notices. All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile,
electronic mail, nationally recognized overnight courier or first class
registered or certified mail, return receipt requested, postage prepaid,
addressed to such party at the address set forth below or such other address as
may hereafter be designated in writing by such party to the other parties:

 

If to the Noteholder, the address(es) set forth on the signature pages of this
Agreement signed by such Noteholder.

 

With a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attention: Michael S. Stamer, Esq. and Daniel I. Fisher, Esq.

Facsimile: (212) 872-1002

 

15

 

 

If to the Company:

 

Globalstar, Inc.

300 Holiday Square Blvd.

Covington, Louisiana 70433

Telephone Number: (985) 335-1500

Fax: (985) 335-1900

Attention: James Monroe III

 

with copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
155 N. Wacker Drive

Chicago, Illinois 60606-1720
Attention: George Panagakis, Esq.

      Ron Meisler, Esq.

Facsimile: 212-735-2000

 

and

 

Taft, Stettinius & Hollister LLP
425 Walnut Street, Suite 1800

Cincinnati, Ohio 45202-3957
Attention: Gerald S. Greenberg, Esq.

Facsimile: 513-381-0205

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when delivered personally or by overnight courier
to the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the facsimile numbers or electronic mail addresses
specified above (or at such other address or facsimile number for a party as
shall be specified by like notice). Any notice delivered by any party hereto to
any other party hereto shall also be delivered to each other party hereto
simultaneously with delivery to the first party receiving such notice.

 

Section 6.11         Governing Law; Consent to Jurisdiction. This Agreement, and
any claim, controversy or dispute arising under or related to this Agreement,
the transactions contemplated hereby and/or the interpretation and enforcement
of the rights and duties of the parties hereto, shall be governed by and
construed in accordance with the law of the State of New York without regard to
any applicable principles of conflicts of law (other than § 5-1401 and § 5-1402
of the New York General Obligations Law). Each party to this Agreement agrees
that, in connection with any legal suit or proceeding arising with respect to
this Agreement, it shall submit to the exclusive jurisdiction of the United
States District Court for the Southern District of New York or the applicable
New York state court located in New York County and agrees to venue in such
courts.

 

16

 

 

Section 6.12      Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 6.13        Indemnification. From and after the date of this Agreement,
the Company shall indemnify, defend, and hold harmless each Noteholder and its
respective affiliates, subsidiaries, shareholders and “controlling persons”
(within the meaning of the federal securities laws) and each and all of the
officers, affiliates, directors, members, employees, agents, attorneys and other
representatives of each of the foregoing and each of their respective successors
and assigns (each, an “Indemnified Party”) from and against, and shall promptly
reimburse Indemnified Party for, any and all losses, damages, liabilities,
claims, costs, and expenses, including, interest, court costs, and reasonable
documented attorneys’ fees and expenses, arising out of, resulting from or in
connection with (i) any breach of this Agreement or misrepresentation or breach
of warranty herein by the Company or (ii) any action, suit, or proceeding by a
third party, in each case arising out of, or in connection with, this Agreement
or the transactions contemplated hereby (collectively, “Indemnified
Liabilities”); provided, that nothing herein shall be deemed to obligate the
Company to indemnify any Indemnified Party to the extent that the relevant
Indemnified Liabilities (A) are finally judicially determined to have resulted
from the unlawful acts, gross negligence or willful misconduct of such
Indemnified Party, or result from any breach of this Agreement or
misrepresentation herein by such Indemnified Party or (B) result from any
action, suit or proceeding by such Noteholder or its affiliates alleging a
breach by the Company or its affiliates of Rule 13e-4(f)(1)(ii), Rule
13e-4(f)(4), Rule 13e-4(f)(8)(ii), Rule 14d-10(a)(2) or Rule 14e-1(b) under the
Exchange Act, in each case to the extent directly or indirectly arising from,
related to or in any manner connected with the purchase of StarkSat Inc.’s $5
million aggregate principal amount of the Company’s 5% Convertible Senior
Unsecured Notes and the payment by the Company of $1,250,000 in cash to StarkSat
Inc., on the terms set forth in the agreement attached as Exhibit B hereto and
in any other documents entered into between StarkSat Inc. and the purchaser of
such Notes.

 

Section 6.14        Obligations of Noteholders. The obligations of the
Noteholders hereunder are several and not joint, and the failure of any
Noteholder to perform the actions contemplated by this Agreement shall not
impair the rights and obligations of any other Noteholder under this Agreement.

 

[Signature Pages Follow]

 

17

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  GLOBALSTAR, INC.       By: /s/ James Monroe III     Name: James Monroe III    
Title: Chief Executive Officer

 

[Signature page to Exchange Agreement]

 

 

 

 

  ALB Private Investments LLC         By: /s/ Anthony Low Beer     Name: Anthony
Low Beer         The Thulen Family Trust         By: /s/ Anthony Low Beer    
Name: Anthony Low Beer

 

[Signature page to Exchange Agreement]

 

 

 

 

  ARISTEIA MASTER, L.P.   By: Aristeia Capital, L.L.C., its Investment Manager  
      By: /s/ William R. Techar     Name: William R. Techar     Title: Member,
Aristeia Capital, L.L.C.         By: /s/ Andrew B. David     Name: Andrew B.
David     Title: General Counsel, Aristeia Capital, L.L.C.         Address for
Notices:   c/o Aristeia Capital, L.L.C.   136 Madison Avenue, 3rd Floor   New
York, NY 10016   Tel: 212 842 8900   Fax 212 842 8901   Attention: William R.
Techar and Andrew B. David   Email: techar@aristeiacapital.com  
Andrew.david@aristeiacapital.com

 

[Signature page to Exchange Agreement]

 

 

 

  

  LAZARD ASSET MANAGEMENT
LLC, AS AGENT ON BEHALF OF THE
ACCOUNTS SET FORTH IN THE
NOTEHOLDER SCHEDULE       By: /s/ Gerald B. Mezzari     Name: Gerald B. Mezzari
    Title: Chief Operating Officer       Address for Notices:   Lazard Asset
Management LLC   c/o Nathan Paul, General Counsel   30 Rockefeller Plaza   New
York, NY 10112

 

[Signature page to Exchange Agreement]

 

 

 

 

  TELEMETRY SECURITIES LLC       By: /s/ Dan Sommers     Name: Dan Sommers    
Title: Portfolio Manager       Address for Notices:   545 Fifth Avenue, Suite
1108   New York, NY 10017

 

[Signature page to Exchange Agreement]

 

 

 

 

  WAZEE STREET CAPITAL
MANAGEMENT LLC       By: /s/ R. Michael Collins     Name: R. Michael Collins    
Title: Managing Member       Address for Notices:   Wazee Street Capital
Management LLC   7900 E Union Ave, Suite 1100   Denver, CO 80237  
mcollins@wazeecapital.com

 

[Signature page to Exchange Agreement]

 

 

 

 

  HFR RVA WHITEBOX MASTER TRUST   By: HFR Asset Management, LLC, solely in its
capacity as Investment Manager       By: /s/ John M. Klimek     Name: John M.
Klimek     Title: Authorized Signatory       By: /s/ Helen Parikh     Name:
Helen Parikh     Title: Authorized Signatory       Address for Notices:   HFR
RVA Whitebox Master Trust   c/o HFR Asset Management, LLC   10 South Riverside
Plaza, Suite 700   Chicago, IL 60606   Email: hfroperations_brokerage@hfr.com

 

[Signature page to Exchange Agreement]

 

 

 

 

  Whitebox Multi-Strategy Partners, LP       By: /s/ Mark Strefling     Name:
Mark Strefling     Title: CLO       Address for Notices:       Whitebox
Advisors, LLC   Attn: Ryan Whitted   3033 Excelsior Blvd. Suite 300  
Minneapolis, MN 55416

 

[Signature page to Exchange Agreement]

 

 

 

 

  Whitebox Concentrated Convertible
Arbitrage Partners, LP       By: /s/ Mark Strefling     Name: Mark Strefling    
Title: CLO       Address for Notices:       Whitebox Advisors, LLC   Attn: Ryan
Whitted   3033 Excelsior Blvd. Suite 300   Minneapolis, MN 55416

 

[Signature page to Exchange Agreement]

 

 

 

  

  Whitebox Credit Arbitrage Partners, LP       By: /s/ Mark Strefling     Name:
Mark Strefling     Title: CLO       Address for Notices:   Whitebox Advisors,
LLC   Attn: Ryan Whitted   3033 Excelsior Blvd. Suite 300   Minneapolis, MN
55416

 

[Signature page to Exchange Agreement]

 

 

 

 

  Pandora Select Partners, LP       By: /s/ Mark Strefling     Name: Mark
Strefling     Title: CLO       Address for Notices:   Whitebox Advisors, LLC  
Attn: Ryan Whitted   3033 Excelsior Blvd. Suite 300   Minneapolis, MN 55416

 

[Signature page to Exchange Agreement]

 

 

 

 

  ANSON CATALYST MASTER FUND LP   By: M5V Advisors Inc., as advisor       By:
/s/ Jay Lubinsky     Name: Jay Lubinsky     Title: Principal       Address for
Notices:   111 Peter Street, Suite 904   Toronto, Ontario, Canada   M5V-2H1  
Attn: Jay Lubinsky

 

[Signature page to Exchange Agreement]

 

 

 

 

  THE ARBITRAGE EVENT DRIVEN FUND       By: /s/ Gregory Loprete     Name:
Gregory Loprete     Title: Portfolio Manager       Address for Notices:   Water
Island Capital, LLC   41 Madison Ave., 42nd Fl   New York, NY 10010

 

[Signature page to Exchange Agreement]

 

 

 

 

  WIC ARBITRAGE PARTNERS
MASTER, LTD       By: /s/ Gregory Loprete     Name: Gregory Loprete     Title:
Portfolio Manager       Address for Notices:   Water Island Capital, LLC   41
Madison Ave., 42nd Fl   New York, NY 10010

 

[Signature page to Exchange Agreement]

 

 

 

 

  ACTIVE PORTFOLIOS MULTI-
MANAGER ALTERNATIVE
STRATEGIC FUND       By: /s/ Gregory Loprete     Name: Gregory Loprete    
Title: Portfolio Manager       Address for Notices:   Water Island Capital, LLC
  41 Madison Ave., 42nd Fl   New York, NY 10010

 

[Signature page to Exchange Agreement]

 

 

 

 

  THE ARBITRAGE CREDIT
OPPORTUNITIES FUND       By: /s/ Gregory Loprete     Name: Gregory Loprete    
Title: Portfolio Manager       Address for Notices:   Water Island Capital, LLC
  41 Madison Ave., 42nd Fl   New York, NY 10010

 

[Signature page to Exchange Agreement]

 

 

 

 

  FALLEN ANGELS FUND, LP       By its General Partner: Hindes Interests, LLC    
  By: /s/ Gary E. Hindes     Name: Gary E. Hindes     Title: Managing Member    
  Address for Notices:   720 5th Ave. 10th Floor   New York, NY 10019

 

[Signature page to Exchange Agreement]

 

 

 

 

  DELAWARE BAY CORPORATE
RECOVERY FUND, LP       By its General Partner: The Delaware
Bay Company, LLC       By: /s/ Gary E. Hindes     Name: Gary E. Hindes    
Title: Managing Member       Address for Notices:   720 5th Ave. 10th Floor  
New York, NY 10019

 

[Signature page to Exchange Agreement]

 

 

 

 

  ERIC J. STEINMANN         /s/ Eric J. Steinmann       Address for Notices:  
PO Box 1976   Wrightwood, CA 92397

 

[Signature page to Exchange Agreement]

 

 

 

 

  STARK MASTER FUND LTD       By: /s/ Robert J. Barnard     Name: Robert J.
Barnard     Title: Vice President of the Investment Manager       Address for
Notices:   3600 S. Lake Drive   St. Francis, WI 53235

 

[Signature page to Exchange Agreement]

 

 

 

  

Exhibit A

Form of New Indenture

 

 

 

 

Exhibit B

Note Purchase Agreement

 

 

 

 

 

Exhibit C

Form of Opinion

 

 

 

 

